DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Figuered et al. (US 2015/0108823) in view of Kang et al. (CN 106195063 A).
In Re claims 1, 9, and 17, Figuered et al. disclose a vehicle (20) wheel motor and brake assembly (34, fig. 3) and associated method of use, comprising providing: a support (see 86, 98); brake shoes (94, 96); a wheel spindle (64) and hub (see 42); an electric motor unit (36); and a brake drum (88) securable to the hub (see clamp 44).  Figuered et al. teach that the motor is liquid cooled (abstract), and that the brake drum includes a heat sink (90), but fails to teach any additional cooling of the drum brake assembly.
Kang et al. teach providing a drum brake assembly (fig. 1) with a fan rotor (4) interconnected with the brake drum (13) and a perforated dust shield (8, 12) mounted on the support (9) on an axially opposite side of the fan rotor.  The dust shield having a void therein (see bottom of fig. 4) for packaging of the brake actuator structure (see adjacent top of 9 in fig. 2).  The fan and dust shield combine to provide cooling to the drum brake assembly while preventing dust from egress into the assembly, thus ensuring optimal performance and operation (see Solutions 5-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor and drum brake assembly of Figuered et al. to include a rotor fan and dust shield, as taught by Kang et al., to provide cooling to the internal drum brake components while preventing dust from egress into the assembly, thus ensuring optimal performance and operation.
In Re claims 5 and 13, see fan is detachably secured (see fig. 2 of Kang et al.).
In Re claims 6 and 14, see fig. 4 of Kang et al..
In Re claims 7 and 15, see heat sink (90) of Figuered et al..

Allowable Subject Matter
Claims 2-4, 8, 10-12, 16, and 18-20 are hereby allowed.

Response to Arguments
Applicant's arguments filed 03 August 2022 have been fully considered but they are not persuasive.
Applicant’s argue that the refences fail to teach a void in the dust shield for permitting passage of the brake actuator structure.
In response to applicant's argument that that the refences fail to teach a void in the dust shield for permitting passage of the brake actuator structure, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Specifically, the claim language does not actually positively require any structure to pass through the void in the dust shield, just that the void exists.  The examiner then points out the bottom of fig. 4 of Kang et al., which depicts a void section identical to applicant’s invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657